Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed 5/20/2020 duly traverses the objection of claim 11 and the 112 rejections of claims 6, 10, 14, 18, 22-23 and 26.  
Accordingly, the objection of claim 11 and the 112 rejections of claims 6, 10, 14, 18, 22-23 and 26 are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: “the second temperature environment is free of cryogenic medium….” 
Claim 3, which depends from claim 1, recites: “wherein the second temperature environment comprises an interior of a cryostat….”  

See the “Response to Arguments” section below, for further discussion and clarification.
Examiner’s note: In a potential future proceeding, in the event that a judicial tribunal should decide that claim 3 is not indefinite, then the 112 rejection would be withdrawn, thereby effectively rendering Applicant’s arguments moot.  However, claim 3 would still not be allowable under 103 over the same combination of references with the same basic thrust of the rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-4, 6-7, 9-10, 13, 15, 20, 22-24, 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Graber et al. (US 2014/0162882, “Graber”) in view of  Tamada et al. (US 2104/0378312, “Tamada”) and Stemmle et al. (US 2019/0260194, “Stemmle”)

Regarding claim 1, Graber discloses a superconducting power cable system (title, cable termination for high voltage power cables cooled by a gaseous cryogen) comprising: 
a superconducting power cable in a first temperature environment (Fig. 1, [0026], [0038]; superconducting cable 1.7 is in a 50K gaseous helium first temperature environment 1.6); 
a thermal barrier separating the first temperature environment from a second temperature environment, the second temperature environment being at a higher temperature than the first temperature environment (Figs. 1-2, [0026], [0039], [0040]; the lower flange, which does not have an assigned item designation number in Fig. 1, is a thermal barrier separating the first temperature environment in the lower chamber with the gaseous cryogen 1.6 from the second temperature environment in the upper chamber with the liquid cryogen 1.3, the temperature environment in the upper chamber is at a higher temperature, which is 77K or -321F, than the temperature environment in the lower chamber which is at 50K or -369F),
the second temperature being low enough to sustain superconductivity (Figs. 1-2, [0039], [0040]; the second temperature environment in the upper chamber with the liquid cryogen 1.3 is 77K or -321F which is low enough to sustain superconductivity);
at least one superconducting feeder cable having a first end electrically coupled to the superconducting power cable in the first temperature environment (Figs. 1-3, [0038], [0040], the lower bushing 1.5 includes conductors which feeds electrical current to the superconducting power cable 1.7, which has a first end electrically coupled to the superconducting cable 1.7 in the first temperature environment 1.6), 
each superconducting feeder cable having a second end electrically coupled to a normal conducting current lead in the second temperature environment (Figs. 1-3, [0026], [0038], [0040]; each conductor of the lower bushing 1.5 has a second end electrically coupled to a normal conducting current lead at the flange 2.3 in the second temperature environment), 
wherein each superconducting feeder cable is configured to conduct current to or from the first temperature environment (Figs. 1-3, [0026], [0038], [0040]; each conductor of the lower bushing 1.5 and the conductors 3.1 of the upper bushing 1.1 are configured to conduct current to or from the superconducting cable 1.7 in the first temperature environment);
wherein the first temperature environment contains a cryogenic medium (Fig. 1, [0026], [0038]; superconducting cable 1.7 is in a 50K gaseous helium first temperature environment 1.6).
Graber does not disclose each superconducting feeder cable includes a superconducting material that is configured to conduct current in a superconducting state such that at least a majority of the current is conducted in the superconducting state; and the second temperature environment is free of cryogenic medium in contact with the at least one superconducting feeder cable. 
Tamada discloses superconducting feeder cables includes a superconducting material that is configured to conduct current in a superconducting state such that at least a majority of the current is conducted in the superconducting state (Figs. 5, 7, 8, [0006]; a superconducting cable is used as a superconductive feeder cable which conducts current in a superconducting state such that at least a majority of the current is conducted in the superconducting state.  Examiner’s note: the phrase “that is configured to conduct current in a superconducting state such that at least a majority of the current is conducted in the superconducting state” is an intended use of the apparatus, and is therefore interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed Ex parte Masham, 2 USPQ 2d 1647 (1987).  In this case, Tamada’s superconducting cable, which is used as a superconductive feeder cable, reads on this claim limitation.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable with Tamada’s superconducting feeder cable in order to cause electric resistance to be zero, which results in various advantages such as expanding the interval distances and solving the problem of electric erosion, as suggested by Tamada at [0007].  
Stemmle the second temperature environment is free of cryogenic medium in contact with the at least one superconducting feeder cable (Fig. 3, [0013], [0024]-[0026]; superconductive cable SK protrudes from the cryostat KR, which includes coolant and sustains superconductivity, and the enclosed cavity HR and into the tube body RK, the tube body RK is sealed from the cryostat KR and is free of cryogenic medium, and the superconductive cable SK sustains superconductivity in the tube body RK which is free of cryogenic medium). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable, as modified by Tamada, with Stemmle’s superconducting cable in order to set up a transmission link for electrical energy and to improve the thermal compensation of the superconductive cable, as suggested by Stemmle at [0009].
Examiner’s note: In a potential future proceeding, in the event that a judicial tribunal should decide that the phrase “superconducting feeder cable” is construed such that the feeder cable is required to include a superconducting material, claim 1 would not be allowable under 103 over the same combination of references with the same basic thrust of the rejection, thereby effectively 

Regarding claim 2, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
Graber discloses the first temperature environment comprises an interior of a cryostat (Figs. 1-3, [0026], [0038], [0040]; the first temperature environment 1.6 comprises an interior of cryostat 1.2), 
and wherein the thermal barrier comprises a wall of the cryostat (Figs. 1-3, [0026], [0038], [0040]; the lower flange of the bottom feedthrough which separates the first temperature environment 1.6 from the second temperature environment 1.3 comprises a wall of the cryostat 1.2).

Regarding claim 3, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
Graber discloses the second temperature environment comprises an interior of a cryostat (Figs. 1-3, [0026], [0038], [0040]; the second temperature environment 1.3 comprises an interior of the cryostat 1.2), 
and wherein the cryostat includes a second thermal barrier that separates the second temperature environment from a third temperature environment (Figs. 1-3, [0025], [0026], [0038], [0039], [0040]; flange 2.3 is a second thermal barrier which comprises a wall of the cryostat 1.2 that separates the second temperature environment 1.3 from the ambient temperature environment at 293K).

Regarding claim 4, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
 extends through the thermal barrier (Figs. 1-3, [0026], [0038], [0040]; conductors 3.1 which is connected to the lower bushing 1.5 extends through the lower flange which separates the first temperature environment 1.6 from a second temperature environment 1.3).

Regarding claim 6, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
Graber discloses a feeder cable terminal electrically connected to the second end of each superconducting feeder cable and to the normal conducting current lead, to electrically couple the second end of each superconducting feeder cable to the normal conducting current lead (Figs. 1-3, 10, [0026], [0038], [0040], [0042]; the terminal as illustrated in Fig. 1, which includes the upper flange 2.3 in Fig. 2 and the lower flange which is not assigned an item designation number in Fig. 1, is a feeder cable terminal assembly to electrically couple the second end of the superconducting feeder cable to the normal conducting current lead or the upper bushing 1.1).

Regarding claim 7, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 6, above.
Graber discloses a heat exchanger or a cyrocooler coupled to the feeder cable terminal (Figs. 1-3, 10, [0026], [0038], [0040], [0042]; a copper heat sink attaches to the location that needs to  be cooled, i.e. the location where the superconductor and the copper conductor are connected together).

Regarding claim 9, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 6, above.
the feeder cable terminal comprises a tubular structure extending through the thermal barrier and having an open end opening into the first temperature environment (Figs. 1-3, 10, [0026], [0038], [0040], [0042]; the feeder cable terminal includes a tube which extends through the lower flange of the bottom feedthrough and having an opening end as the inlet for the cryogenic gaseous coolant from the first temperature environment 1.6), 
and a closed end in the second temperature environment, the tubular structure having a passage extending from the open end toward the closed end (Figs. 1-3, 10, [0026], [0038], [0040], [0042]; the tubular structure has a closed end at the insulator body 2.2 in the second temperature environment 1.3, the tubular structure having a passage extending from the open end to the closed end), 
wherein the at least one superconducting feeder cable extends through the open end of the tubular structure and at least partially into the passage of the tubular structure (Figs. 1-3, 10, [0026], [0038], [0040], [0042]; the superconducting feeder cable or bushing 1.5 extends through the open end and into the passage of the tubular structure).

Regarding claim 10, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 9, above.
Graber discloses the tubular structure is electrically conductive and is electrically connected to the second end of the superconducting feeder cable and to the normal conducting current lead, to electrically couple the second end of the superconducting feeder cable to the normal conducting current lead (Figs. 1-3, [0026], [0038]-[0040]; the tubular structure includes the electrically conductive flange 2.3 which is electrically connected to the end of the superconducting feeder cable via the flexible joint 1.4 which is electrically conductive and electrically connects the second end of the superconducting feeder cable and the normal current lead which is the copper conductor at ambient temperature).

Regarding claim 13, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
Graber discloses a connector terminal in the first temperature environment and electrically connected to the first end of each superconducting feeder cable and a terminal end of the superconducting power cable, to electrically couple each superconducting feeder cable to the superconducting power cable (Figs. 1, 10, [0026], [0038], [0040]; a connector terminal in the first temperature environment 1.6 electrically connects and electrically couples the first end of the copper conductor and a terminal end of the high temperature superconductor - HTS power cable).

Regarding claim 15, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
Graber does not disclose each feeder cable has at least one of a bend, loop or spiral, to provide slack between the first end and the second end of the superconducting feeder cable.
Stemmle discloses each superconducting feeder cable has at least one of a bend, loop or spiral, to provide slack between the first end and the second end of the superconducting feeder cable (Fig. 3, [0030]; the portion of the superconductive cable SK which is outside of the cryostat KR is bent.  Examiner’s notes: the claimed: “to provide slack between the first end and the second end of the superconducting feeder cable” is an intended use of the apparatus, and is therefore interpreted to only require ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987). In .
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable, as modified by Tamada, with Stemmle’s superconducting cable in order to set up a transmission link for electrical energy and to improve the thermal compensation of the superconductive cable, as suggested by Stemmle at [0009].

Regarding claim 20, Graber discloses a superconducting power system (title, cable termination for high voltage power cables cooled by a gaseous cryogen) comprising: 
a superconducting power cable in a closed first temperature environment that is cooled with a cryogenic media to a first cryogenic temperature sufficiently low to sustain superconductivity in the superconducting power cable (Fig. 1, [0026], [0038]; superconducting cable 1.7 is in a 50K or -369F gaseous helium temperature environment 1.6); 
a thermal barrier separating the closed first temperature environment from at least one of a first volume adjacent a first end of the superconducting power cable and a second volume adjacent a second end of the superconducting power cable (Fig. 1, [0026], [0038], [0039]; the lower flange, which is not assigned an item designation number in Fig. 1 and is similar in structure to the flange 2.3, is a thermal barrier which separates the closed first temperature environment 1.6 from a first volume adjacent a first end of the superconducting cable 1.7), 
each of the first and second volumes being at a second cryogenic temperature that is higher than the first cryogenic temperature (Fig. 1, [0026], [0038]; the first volume has a temperature that is higher than the first temperature environment 1.6 which is 77k or -321F);
at least one first superconducting feeder cable and at least one second superconducting feeder cable (Figs. 1-3, [0026], [0038], [0040]; the conductors of the lower bushing 1.5 and the conductors 3.1 of the upper bushing 1.1 are cables that feed electrical current to the superconducting cable 1.7), 
wherein the second cryogenic temperature is sufficiently low to sustain superconductivity in the first and second superconducting feeder cables (Figs. 1-2, [0039], [0040]; the second temperature environment in the upper chamber with the liquid cryogen 1.3 is 77K or -321F which is low enough to sustain superconductivity);
wherein each of the first and second superconducting feeder cables is configured to conduct current to or from the superconducting power cable in the second cryogenic temperature (Figs. 1-3, [0026], [0038], [0040]; lower bushing 1.5 and conductors 3.1 or upper bushing 1.1 is configured to conduct current to or from the superconducting cable 1.7 in the second cryogenic temperature 1.3), 
and wherein: the at least one first superconducting feeder cable has a cold terminal end coupled to the first end of the superconducting power cable in the closed first temperature environment (Figs. 1, 10, [0026], [0038], [0040]; a connector terminal in the first temperature environment 1.6 electrically connects and electrically couple the first end of the copper conductor and a terminal end of the high temperature superconductor - HTS power cable), 
the at least one first superconducting feeder cable extending from the first end of the superconducting power cable, through the thermal barrier, to the first volume (Figs. 1-3, [0026], [0038], [0040], [0042]; the lower bushing 1.5 extends through the bottom feedthrough from the first end of the superconducting power cable 1.7 to the first volume located in the second temperature environment 1.3), 
the at least one first superconducting feeder cable having a warm terminal end coupled to a normal conducting current lead in the first volume (Figs. 1-3, [0026], [0038], [0040], [0042]; the ; 
or the at least one second superconducting feeder cable has a cold terminal end coupled to the second end of the superconducting power cable in the closed first temperature environment, the at least one second superconducting feeder cable extending from the second end of the superconducting power cable, through the thermal barrier, to the second volume, the at least one second superconducting feeder cable having a warm terminal end coupled to a further normal conducting current lead in the first volume (Examiner’s note: the rejection is based on the first limitation of the “or” condition.).
Graber does not disclose each of the first and second superconducting feeder cables includes a superconducting material that is configured to conduct current in a superconducting state; and the first volume is free of cryogenic media in contact with the at least one first superconducting feeder cable.
Tamada discloses superconducting feeder cables includes a superconducting material that is configured to conduct current in a superconducting state (Figs. 5, 7, 8, [0006]; a superconducting cable is used as a superconductive feeder cable which conducts current in the superconducting state).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable with Tamada’s superconducting feeder cable in order to cause electric resistance to be zero, which results in various advantages such as expanding the interval distances and solving the problem of electric erosion, as suggested by Tamada at [0007].  
Stemmle discloses the first volume is free of cryogenic media in contact with the at least one first superconducting feeder cable (Fig. 3, [0013], [0024]-[0026]; superconductive cable SK protrudes from the cryostat KR, which includes coolant and sustains superconductivity, and the enclosed cavity HR . 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable, as modified by Tamada, with Stemmle’s superconducting cable in order to set up a transmission link for electrical energy and to improve the thermal compensation of the superconductive cable, as suggested by Stemmle at [0009].
Examiner’s note: In a potential future proceeding, in the event that a judicial tribunal should decide that the phrase “superconducting feeder cable” is construed such that the feeder cable is required to include a superconducting material, claim 20 would not be allowable under 103 over the same combination of references with the same basic thrust of the rejection, thereby effectively rendering Applicant’s arguments moot.  See the “Response to Arguments” section below for further discussion.

Regarding claim 22, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 20, above.
Graber discloses the warm terminal end of each of the first and second superconducting feeder cables is an integral part of the thermal barrier (Figs. 1-3, [0038], [0040]; the warm end of conductors 3.1 and the lower bushing 1.5 are an integral part of the lower flange of the bottom feedthrough which is a thermal barrier).

Regarding claim 23, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 20, above.
 the warm terminal end of each of the first and second superconducting feeder cables extends into the first or the second volume, beyond the thermal barrier (Figs. 1-3, [0038], [0040]; the warm end of conductors 3.1 extends into the first volume located in the second temperature environment 1.3, beyond the lower flange of the bottom feedthrough which is a thermal barrier).

Regarding claim 24, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 20, above.
Graber discloses the closed first temperature environment is at a higher pressure than the first and second volumes (Figs. 1-3, [0037], [0038]; the first temperature environment 1.6 is a high pressure gaseous cryogen such as high pressure gaseous helium, which is at a higher pressure than the first volume at environment 1.3 which is a liquid cryogen such as liquid nitrogen).

Regarding claim 27, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 20, above.
Graber discloses the warm terminal end of the first and second superconducting feeder cables or wires are cooled with a first stage of a two-stage cryocooler, while the closed first temperature environment is cooled with a colder second stage of the same cryocooler through conduction or contact with cryogenic fluid or gas (Figs. 1-3, [0037], [0038], [0040]; the warm terminal end of the conductors 3.1 are cooled with a first stage of a two-stage cryocooler at the second temperature environment 1.3 at a temperature of 77K or -321F, while the closed first temperature environment 1.6 is cooled with a colder second stage at a temperature of 50K or -369F through conduction or contact with the cryogenic high pressure gaseous helium).


Graber does not disclose the second temperature environment contains a vacuum.
Stemmle discloses the second temperature environment contains a vacuum (Fig. 3, [0013], [0024]-[0026]; the cryostat KR contains a vacuum insulation 9). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable, as modified by Tamada and Stemmle, with Stemmle’s superconducting cable and vacuum in order to set up a transmission link for electrical energy and to improve the thermal compensation of the superconductive cable, as suggested by Stemmle at [0009].
Examiner’s note: Claim 34 can also be rejected in view of Applicant’s Admitted Prior Art.  For example, near the middle of page 12 of Applicant’s response filed on 5/20/2021, Applicant states: “a cryostat therefore may contain a cryogen somewhere within its interior, but also commonly contains a vacuum space somewhere else within its interior.”  (Emphasis added).  
Because Applicant admits that it is commonly known that a cryostat contains a vacuum space somewhere within its interior, it would be obvious to a person having ordinary skill in the art that the concept that an interior of a cryostat contains a vacuum is not a novel concept.

Claims 5, 21, 26, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Graber in view of Tamada and Stemmle as applied to respective claims 1 and 20 above, and further in view of Van der Laan (US 8,938,278, “Van der Laan”).

Regarding claim 5, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
 each superconducting feeder cable comprises a flexible superconducting cable or wire formed of multiple superconducting tapes that are wound in a helical fashion and in multiple layers around a round former.
Van der Laan discloses each superconducting feeder cable comprises a flexible superconducting cable or wire formed of multiple superconducting tapes that are wound in a helical fashion and in multiple layers around a round former (Fig. 7, col. 14, lines 16-20; superconducting cable comprises a flexible wire formed of multiple layers of superconducting tapes 712 wound in a helical fashion around a round former 714).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting feeder cable, as modified by Tamada and Stemmle, with Van der Laan’s tapes in order to allow the cable to bend to a certain extent without damaging the cable to prevent irreversible damage to the superconductor, as suggested by Van der Laan at col. 1, lines 44-65. 

Regarding claim 21, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 20, above.
Graber does not disclose each of the first and second superconducting feeder cables comprises a flexible superconducting cable or wire formed of multiple superconducting tapes that are wound in a helical fashion and in multiple layers around a round former.
Van der Laan discloses each of the first and second superconducting feeder cables comprises a flexible superconducting cable or wire formed of multiple superconducting tapes that are wound in a helical fashion and in multiple layers around a round former (Fig. 7, col. 13, line 60 – col. 14, line 20; superconducting cable comprises a flexible wire formed of multiple layers of superconducting tapes 712 wound in a helical fashion around a round former 714).


Regarding claim 26, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 20, above.
Graber does not disclose at least one of the superconducting power cable, or the first or second superconducting feeder cables contain a normal-conducting material, and is configured to provide a level of current sharing between tapes, sufficient to act as fault current limiting device in case of a fault.
Van der Laan discloses at least one of the superconducting power cable, or the first or second superconducting feeder cables contain a normal-conducting material, and is configured to provide a level of current sharing between tapes, sufficient to act as fault current limiting device in case of a fault (Fig. 7, col. 13, line 60 – col. 14, line 20; superconducting cable comprises a flexible wire formed of multiple layers of superconducting tapes 712 wound in a helical fashion around a round former 714, the tapes provide the current with an optional shunt path in case of a fault).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting feeder cable, as modified by Tamada and Stemmle, with Van der Laan’s tapes in order to allow the cable to bend to a certain extent without damaging the cable to prevent irreversible damage to the superconductor, as suggested by Van der Laan at col. 1, lines 44-65. 


Graber discloses each of the (first and second-recited in claim 33) superconducting feeder cables operate at the second temperature, and wherein the superconducting power cable is configured to operate in a superconducting state at the first temperature (Figs. 1-3, [0026], [0038], [0040]; lower bushing 1.5 and conductors 3.1 or upper bushing 1.1 are first and second superconducting feeder cables which operate in a superconducting state in the second temperature environment 1.3, and the superconducting cable 1.7 operates in a superconducting state at the first temperature environment 1.6).
Graber does not disclose each of the first and second superconducting feeder cables operate in a superconducting state, and includes a plurality of high-temperature superconducting tapes.
Tamada discloses superconducting feeder cables operate in a superconducting state (Figs. 5, 7, 8, [0006]; a superconducting cable is used as a superconductive feeder cable which operate in a superconducting state).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable, as modified by Tamada and Stemmle, with Tamada’s superconducting feeder cable in order to cause electric resistance to be zero, which results in various advantages such as expanding the interval distances and solving the problem of electric erosion, as suggested by Tamada at [0007].  
Van der Laan discloses each of the first and second superconducting feeder cables includes a plurality of high-temperature superconducting tapes (Fig. 7, col. 13, line 60 – col. 14, line 20; superconducting cable comprises a flexible wire formed of multiple layers of superconducting tapes 712 wound in a helical fashion around a round former 714.  Examiner’s notes: the term “high-temperature” is indefinite because it is a relative term.  See the 112 rejection above.).


Claims 8 and 31 are rejected over Graber in view of Tamada and Stemmle as applied to respective claims 1 and 6, above, in view of Yamaguchi (US 2007/0084623, “Yamaguchi ‘623”).

Regarding claim 8, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 6, above.
Graber discloses the feeder cable terminal comprises a tubular structure extending through the thermal barrier and having an open end opening into the first temperature environment (Figs. 1-3, 10, [0026], [0038]-[0040], [0042]; the feeder cable terminal includes a tubular structure formed by the lower flange, as illustrated in Fig. 1 which illustrates a cross-section of the terminal, which extends through the lower thermal barrier and having an open end opening into the cryogen 1.6), 
the tubular structure having a conductive section electrically connected to the second end of each superconducting feeder cable (Figs. 1-3, 10, [0026], [0038]-[0040], [0042]; the tubular structure of the feeder cable terminal has the internal field grading structure 2.6 of Fig. 2 which is in the insulator body of the superconducting feeder cable and is grounded via connection to the flange, which serves as an electrical connection).
Graber does not disclose the open end for receiving a cooling fluid from the first temperature environment.
open end for receiving a cooling fluid from the first temperature environment (Figs. 12, 15, 17, [0131], [0137]; the refrigerant pump is located an opening end as the inlet for the cryogenic gaseous coolant from the first temperature environment.  Examiner’s notes: the limitation, "for receiving a cooling fluid from the first temperature environment" is an intended use of the apparatus, and is therefore interpreted to only require ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  In this case, Yamaguchi ‘623 discloses an apparatus which can receive the cryogen from a first temperature environment.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable terminal, as modified by Tamada and Stemmle, with the conductor of Yamaguchi ‘623 in order provide a cable and direct current power transmission system in which laying working thereof is easier, heat invasion is reduced and power transmission efficiency is improved, as suggested by Yamaguchi ‘623 at [0006].

Regarding claim 31, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
Graber discloses the at least one superconducting feeder cable includes a first and a second superconducting feeder cable (Figs. 1-3, [0026], [0038], [0040]; lower bushing 1.5 and conductors 3.1 or upper bushing 1.1 are first and second superconducting feeder cables).
Graber does not disclose the superconducting material in each of the first and second superconducting feeder cables comprises a superconducting material that operates in a superconducting state at the second temperature in the second temperature environment.
the superconducting material in each of the first and second superconducting feeder cables comprises a superconducting material that operates in a superconducting state in the second temperature environment (Figs. 12, 15, 17, [0023], [0153]; the superconducting material in each of the superconducting strands 1202, 1502, 1702 comprises a superconducting material that operates in a superconducting state at 77K in the second temperature environment). 
Tamada discloses the superconducting material in superconducting feeder cables comprises a superconducting material that operates in a superconducting state in the second temperature environment (Figs. 5, 7, 8, [0006]; a superconducting cable comprising superconducting material is used as a superconductive feeder cable which operates in a superconducting state).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable, as modified by Tamada and Stemmle, with Tamada’s superconducting feeder cable in order to cause electric resistance to be zero, which results in various advantages such as expanding the interval distances and solving the problem of electric erosion, as suggested by Tamada at [0007].  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Graber in view of Tamada and Stemmle as applied to claim 10 above, and further in view of McKinzie, II (US 2007/0045265, “McKinzie, II”).

Regarding claim 12, Graber discloses the claimed invention as applied to claim 10, above.
Graber discloses the feeder cable terminal further comprises a thermal insulator disposed between the tubular structure and the thermal barrier (Figs. 1, 2, [0039], [0040]; the terminal for .
Graber does not disclose the thermal insulator is ceramic.
McKinzie, II discloses a superconducting cable in which a thermal insulator is ceramic ([0658]; insulator can be ceramic). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting feeder cable, as modified by Tamada and Stemmle, with McKinzie, II’s ceramic insulator in order to provide for high thermal conductivity, as suggested by McKinzie, II at [0658]. 

Claims 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Graber in view of Tamada and Stemmle as applied to respective claim 1 above, and further in view of Yamaguchi et al. (US 2013/0240236, “Yamaguchi”).

Regarding claim 14, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
Graber does not disclose a plurality of feeder cable terminals, each feeder cable terminal extending through the thermal barrier and being electrically connected to the second end of a respective one of the superconducting feeder cables and to the normal conducting current lead, to electrically couple the second end of the respective one of the superconducting feeder cables to the normal conducting current lead.
Yamaguchi discloses a plurality of feeder cable terminals, each feeder cable terminal extending through the thermal barrier and being electrically connected to the second end of a respective one of the superconducting feeder cables and to the normal conducting current lead, to electrically couple the second end of the respective one of the feeder cables to the normal conducting current lead (Fig. 8, [0062], [0064]; each of copper leads 503 extends through a second feed through 505 is connected to each of copper leads 506 and are electrically coupled to superconducting wires 507 to electrically couple the end of the copper lead 506 to the normal conducting current lead).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting feeder cable, as modified by Tamada and Stemmle, with Yamaguchi’s plurality of feeder cables in order to provide for a stabilizing fixing structure and to assure connection from the cable at ambient temperature to the superconducting wire, as suggested by Yamaguchi at [0063] and [0064]. 

Regarding claim 18, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
Graber discloses the first temperature environment comprises an interior of a cryostat (Figs. 1-3, 10, [0026], [0038]; the first temperature environment 1.6 comprises an interior of cryostat 1.2); 
the superconducting power cable has a first terminal end within the cryostat (Figs. 1-3, [0038], [0040], the superconducting cable 1.7 has a first terminal end within the cryostat 1.2); 
the at least one superconducting feeder cable comprises a first superconducting feeder cable electrically coupled to the first terminal end of the superconducting power cable (Figs. 1-3, 10, [0026], [0038], [0040]; conductors 3.1 comprises a superconducting feeder cable electrically coupled to the first terminal end of the superconducting cable 1.7),
the system further comprising: a first feeder cable terminal assembly extending through a wall of the cryostat and being electrically connected to the first superconducting feeder cable and to a first normal conducting current lead (Figs. 1-3, 10, [0026], [0038], [0040], [0042]; the location where the feeder cable and the copper conductor at ambient temperature are connected together is a feeder 
Graber does not disclose a second terminal end within the cryostat; a second superconducting feeder cable electrically coupled to the second terminal end of the superconducting power transmission cable, a power source or a power load; and a second feeder cable terminal assembly extending through a further wall of the cryostat and being electrically connected to the second superconducting feeder cable and to a second normal conducting current lead.
Yamaguchi discloses a second terminal end within the cryostat (Fig. 8, [0062], [0064]; each of copper leads 503 has a terminal end); 
a second superconducting feeder cable electrically coupled to the second terminal end of the superconducting power transmission cable, a power source or a power load (Fig. 8, [0062], [0064]; each of copper leads 503 is electrically coupled to a second terminal end of the superconducting cable 507); 
and a second feeder cable terminal assembly extending through a further wall of the cryostat and being electrically connected to the second superconducting feeder cable and to a second normal conducting current lead (Fig. 8, [0062], [0064]; each of copper leads 503 extends through a further wall and is electrically connected to the terminal and to a normal conducting current lead).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting feeder cable, as modified by Tamada and Stemmle, with Yamaguchi’s plurality of feeder cables with a bend in order to provide for a stabilizing fixing structure and to assure connection from the cable at ambient temperature to the superconducting wire, as suggested by Yamaguchi at [0063] and [0064]. 


Graber discloses at least one of the first and second normal conducting lead comprises a variable load current lead (Figs. 1-3, 10, [0005], [0040]; conductors 3.1, the termination must all for any permissible load current).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Graber in view of Tamada and Stemmle as applied to claim 1 above, and further in view of Foults et al. (US 2008/0192392, “Foults”).

Regarding claim 16, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
Graber discloses at least one normal conducting electrical conductor coupled with the superconducting power cable and located outside of the first temperature environment (Fig. 1, [0026], [0038], [0040]; the conductors 3.1 are coupled with the superconducting cable 1.7 and located at the optimum transition region 3.3 which is on the upper side just above the flange 3.4, which is outside of the first temperature environment 1.6.).
Graber does not disclose the normal conducting electrical conductor coupled in parallel with the superconducting power cable.
Foults discloses the normal conducting electrical conductor coupled in parallel with the superconducting power cable (Fig. 4, [0065]; superconducting cable 150 and conventional cable 200 are coupled in parallel). 
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable, as modified by 

Regarding claim 17, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
Graber discloses the first temperature environment comprises an interior of a cryostat (Fig. 1, [0026], [0038], [0040]; the first temperature environment 1.6 comprises an interior of a cryostat 1.2).
Graber does not disclose the system further comprising at least one normal conducting electrical conductor coupled in parallel with the superconducting power cable and located outside of the cryostat.
Foults discloses the at least one normal conducting electrical conductor coupled in parallel with the superconducting power cable and located outside of the cryostat (Fig. 4, [0065]; superconducting cable 150 and conventional cable 200 are coupled in parallel and the conventional cable 200 is located outside of the cryostat). 
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable, as modified by Tamada and Stemmle, with Foults’ the normal conducting cable in order to provide a combination that may be designed and operated to act as a fault current limiting cable system, as suggested by Foults at [0065].

Response to Arguments
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Ashibe, US 2008/0110659, discloses a joint structure for connecting superconducting cables.  . 

Arguments regarding the 112 rejection of claim 3
Regarding the 112 rejection of claim 3, on pages 11-12, Applicant argues that the term “cryostat” should be defined as “an enclosure that allows its interior to maintain a cryogenic temperature,” as opposed to the Examiner’s more narrow construction of the term “cryostat,” which is “an enclosure which includes a cryogenic medium.”
Stated differently, Applicant argues that the term “cryostat” does not necessarily require the inclusion of a cryogenic medium such as cryogenic liquid or gas.  As such, Applicant’s definition of “cryostat” includes at least two types of cryostats: a first type of cryostats which includes a cryogenic medium, and a second type of cryostat which is free of cryogenic medium.  Applicant points to three references in support of this definition.

Reference # 1:
https://www.directindustry.com/industrial-manufacturer/vacuum-cryostat-107289.html
This is a marketing website page which describes several cryostats which uses helium as a cryogen, and includes a vacuum space which does not include a cryogen.  These products are consistent with Applicant’s explanation and admission on page 12:  “A cryostat therefore may contain a cryogen somewhere within its interior, but also commonly contains a vacuum space somewhere else within its interior.”

Reference # 2:

	This is a paper titled “Cryocooled Cooling System for Superconducting Magnet,” Choi et al., , , “Choi.”
Choi describes a type of cryostat which is based on superconducting magnet systems which are used as a heat sink instead of liquid helium or nitrogen.  (Introduction, page 665).  This type of cryostat does not include a liquid or gaseous cryogen.
	Presumably, this reference is included in order to support Applicant’s argument on page 12 that certain types of cryostats are free of a liquid or gaseous cryogen.
	
Reference # 3:
https://dspace.mit.edu/bitstream/handle/1721.1/94463/12ja007_full.pdf?sequence=1
This is a paper titled “Test of a conduction-cooled, prototype, superconducting magnet for a compact cyclotron,” Michael, Plasma Science and Fusion Center, Massachusetts Institute of Technology, Cambridge, MA, March 2012, “Michael.”
Michael describes a type of cryostat which is based on a conduction-cooled superconducting Nanotron magnet.  (Summary, page 2).  This type of cryostat does not include a liquid or gaseous cryogen.
Similar to the above discussion of Reference 2, Applicant presumably includes this reference in order to support Applicant’s argument on page 12 that certain types of cryostats are free of a liquid or gaseous cryogen.

On page 12, in view of the three references, above, Applicant describes two types of cryostats which are well-known.
includes a cryogen somewhere within its interior, and also may contain a vacuum space (i.e., a space without a cryogenic medium) somewhere else within its interior.  These types of cryostats include the types which are described in the marketing website page of Reference # 1, and is consistent with Applicant’s specification.
The second type of cryostat as described by Applicant is one that does not include a cryogenic medium such as a liquid or gaseous cryogen.  These types of cryostats include superconducting magnet systems and a superconducting Nanotron magnet, which are described by Choi and Michael, in References 2 and 3, respectively, above.
The Examiner respectfully submits that the second type of cryostat as described by References 2 and 3 is not enabled by Applicant’s specification. The specification does not describe a cryostat within the context of superconducting magnet systems or a superconducting Nanotron magnet. Therefore, a person of ordinary skill in the art would not construe “an interior of a cryostat” of claim 3 within the context of the second type of cryostats.  As such, Applicant’s argument that the term “cryostat” should be defined as “an enclosure that allows its interior to maintain a cryogenic temperature” is not correct because this definition includes the second type of cryostats which are not supported or enabled by the specification.  
The examples of Applicant’s specification describe helium gas as the cryogen.  (Paragraphs [0042]-[0045]). Therefore, when read in light of the specification, a person of ordinary skill in the art would reasonably construe “an interior of a cryostat”, as recited in claim 3, to include a liquid or gaseous medium.  
For additional clarity of the 112 rejection, claim 1 recites: “the second temperature environment is free of cryogenic medium….” 
This is construed as the second temperature environment does not have a cryogenic medium.  

In view of Applicant’s definition a cryostat on page 12, the phrase: “an interior of a cryostat” is construed as having a cryogen somewhere within its interior (and also may commonly contain a vacuum space somewhere else within its interior).  
Accordingly, the phrase: “the second temperature environment comprises an interior of a cryostat” is construed as the second temperature environment comprises, or includes, a cryogen somewhere within its interior.  
Thus, claim 3 is inconsistent with claim 1 because claim 1 requires the absence of a cryogenic medium within the second temperature environment, whereas claim 3 requires the presence of a cryogenic medium within the second temperature environment.
For the reasons discussed above, the Examiner respectfully submits that Applicant’s arguments are not persuasive and that claim 3 is properly rejected under 112.

In order to expedite prosecution, the Examiner makes the following suggestions with respect to claim 3.
Based on the specification and Applicant’s arguments, it appears that the Applicant might have intended for claim 3 to mean that the second temperature environmentis within an interior of a cryostat.  
It also appears that Applicant might have intended for claim 3 to mean that the second temperature environment comprises a portion of an interior of a cryostat (for example, a portion of an interior of a cryostat can include a cryogen and another portion can be a vacuum.  This would be consistent with Applicant’s explanation on page 12:  “A cryostat therefore may contain a cryogen 
In order to expedite prosecution, claim 3 is construed in this manner.
Furthermore, it appears that Applicant might have intended for claim 3 to mean that the second temperature environment comprises a vacuum . This would be consistent with new claim 34.
it is noted that any one of these suggested amendments to claim 3 would traverse the 112 rejection of claim 3.

Examiner’s note: In a potential future proceeding, in the event that a judicial tribunal should decide that claim 3 is not indefinite, then the 112 rejection would be withdrawn, thereby effectively rendering Applicant’s arguments moot.  However, claim 3 would still not be allowable under 103 over the same combination of references with the same basic thrust of the rejection.  

Arguments regarding the 103 rejection of claims 1 and 20
Regarding the 103 rejections of claims 1 and 20, Applicant alleges on page 14 that Graber does not disclose “at least one superconducting feeder cable having a first end electrically coupled to the superconducting power cable in the first temperature environment, each superconducting feeder cable having a second end electrically coupled to a normal conducting current lead in the second temperature environment” as recited in claim 1.  Therefore, Applicant alleges that Graber does not disclose this limitation of claim 1.
At issue is whether Graber’s bushing 1.5 is properly construed as a “superconducting feeder cable”.  
not commonly known to be a superconducting material.  Therefore, Applicant argues that Graber’s bushing 1.5 does not read on term “superconducting feeder cable” because Graber’s bushing 1.5 includes conductors which are made from copper.  
On pages 14-15, Applicant presents several arguments why Graber does not read on the claimed term: “superconducting feeder cable”.  Applicant argues that Graber describes the bushing 1.5 as normal conductors, not superconducting, that the term “superconducting” has common meaning in the art that is distinguished by Graber’s bushings, and that the term “superconducting” modifies the term “feeder cable” such that the term “superconducting feeder cable” is required to be construed as a feeder cable which includes a superconducting material that is configured to conduct current in a superconducting state.  
The Examiner respectfully disagrees with Applicant’s arguments and conclusions for the following reasons.

Regarding Applicant’s argument “a” at the bottom of page 14, Applicant argues that Graber describes the bushing 1.5 as normal conductors, therefore Graber's bushing does not include superconducting material that is configured to conduct current in a superconducting state.  Accordingly, Applicant argues that Graber’s bushing is not a “superconducting feeder cable”.
The Examiner respectfully disagrees with Applicant’s argument and conclusion.  
Graber teaches that the bushing 1.5 is made of copper (Graber, paragraph [0042], the superconductor and the copper conductor are connected together), and the Examiner agrees that copper is not commonly known as a superconducting material.  

Because Graber’s bushing 1.5 and Applicant’s superconductor feeder cable are both formed of copper, and because Graber’s bushing is conducting electricity within the cryogen 1.3 which is at a temperature of 77K or -321F, a person having ordinary skill in the art, based on a reading of Applicant’s specification, would reasonably construe that the term “superconducting feeder cable” is not required to include a material which is commonly known to be a superconducting material.  

Regarding Applicant’s argument “b” at the top of page 15, Applicant refers to several articles that were cited on pages 11-12 of the response filed on 4/14/2020 in an attempt to show that the term “superconducting” has a common meaning in the art that is distinguished from Graber’s bushing 1.5.  
Therefore, Applicant argues that the term “superconducting feeder cable” should be construed to require that the feeder cable includes a material which is commonly known to be a superconducting material.
The Examiner respectfully disagrees with Applicant’s argument and conclusion because if the information from the articles are read into the claim, the claim would be indefinite. 
For example, regarding the cited reference of:  https://www.electricaltechnology.org/2019/10/difference-between-conductor-superconductor.html, “Difference Between Conductor and Superconductor,” this is an article which explains certain differences between a conductor and a superconductor.  This article classifies aluminum as an example of a conductor, but also classifies aluminum as a superconductor.  



    PNG
    media_image1.png
    53
    472
    media_image1.png
    Greyscale

. . . 

    PNG
    media_image2.png
    174
    737
    media_image2.png
    Greyscale

Electrically conductive cables are commonly made from aluminum.  A potential user would not know whether a conductive feeder cable made from aluminum would infringe on the phrase “superconducting feeder cable” because this article classifies aluminum as both a conductor and a superconductor.  Thus, if the teachings from this article is read into the claim, then claims 1 and 20 (and all dependent claims) would be rejected under 112(b) for being indefinite. 
Furthermore, the specification does not exclusively define the term “superconducting feeder cable”.  Therefore, the term “superconducting feeder cable” is construed as how it would reasonably be interpreted by a person having ordinary skill in the art.  As described by Graber in Figs. 1-3, [0038], [0040], the lower bushing 1.5 are cables that feed electrical current to the superconducting power cable 1.7.  Therefore, a person of ordinary skill in the art would construe Graber’s lower bushing 1.5 to be a “superconducting feeder cable” because the term “superconducting” modifies the term “feeder cable” to the extent that the feeder cable is required to be associated with, or joined with, a superconducting structure.
In addition, as discussed above, both Graber’s bushing 1.5 and Applicant’s superconductor feeder cable are formed of copper, which is not commonly known as a superconducting material.  
Because Graber’s bushing 1.5 is joined to a superconducting cable, and because Graber’s bushing 1.5 and the Applicant’s superconducting feeder cable are both formed of copper, and further not required to include a material which is commonly known to be a superconducting material.  

Regarding Applicant’s argument “c” near the top of page 15, Applicant argues that the term “superconducting” immediately precedes and, thus, modifies “feeder cable”.  Therefore, Applicant argues that the term “superconducting feeder cable” must be construed to require that the feeder cable includes a material which is commonly known to be a superconducting material.
The Examiner respectfully disagrees with Applicant’s argument and conclusion.  
The Examiner agrees that the term “superconducting” modifies the term “feeder cable”. However, the Examiner and Applicant respectfully disagree to what extent the term “feeder cable” is modified by the term “superconducting”.
The Examiner respectfully submits that the term “superconducting” does not modify the term “feeder cable” to the extent that the “superconducting feeder cable” is required to include a material which is commonly known to be a superconducting material.  A person of ordinary skill would reasonably construe that the term “superconducting” modifies the term “feeder cable” such that the feeder cable is required to be associated with, or joined with, a superconducting structure.  Stated differently, the term “superconducting feeder cable” distinguishes or differentiates a feeder cable which is connected to a superconducting cable from a feeder cable which is connected to a non-superconducting cable.  Therefore a person having ordinary skill in the art would reasonably construe that the term “superconducting feeder cable” is not required to include a material which is commonly known to be a superconducting material.  

includes a superconducting material that is configured to conduct current in a superconducting state such that at least a majority of the current is conducted in the superconducting state.
It is noted that this amendment was made to claim 1 in a response filed on 4/14/2020 in order to overcome the rejection of claim 1 under 102 over Graber in the Office action dated 3/13/2020.
 In summary, the Examiner respectfully submits that the term “superconducting feeder cable” in itself does not require that the feeder cable includes a material which is commonly known to be a superconducting material because the term can “superconducting” can be reasonably be construed as an adjective modifies the term “feeder cable” to clarify or distinguish which type of cable the feeder cable is joined to.  Therefore, Graber’s bushing 1.5 reads on the “superconducting feeder cable” as recited in claims 1 and 20.  As such, contrary to Applicant’s argument, Graber discloses “at least one superconducting feeder cable having a first end electrically coupled to the superconducting power cable in the first temperature environment, each superconducting feeder cable having a second end electrically coupled to a normal conducting current lead in the second temperature environment” as recited in claim 1.   
The conductors in Graber’s bushing 1.5 does not include a material which is commonly known to be a superconducting material.  Therefore, as discussed above, the requirement that the superconducting feeder cable includes a superconducting material is not disclosed by Graber.
In order to cure this deficiency of Graber with respect to claim 1, the 103 rejection relies on Tamada for teaching a superconductive feeder cable includes a superconducting material.  

In a potential future proceeding, in the event that a judicial tribunal should decide that the phrase “superconducting feeder cable” is construed such that the feeder cable is required to include a 
For example, if a tribunal decides that Graber does not disclose a “superconducting feeder cable”, then claim 1 could be rejected under 103 over the same combination of references with the same basic thrust of the rejection. Graber discloses a “feeder cable”, and a person of ordinary skill would reasonably and predictably replace or modify Graber’s feeder cable with Tamada’s “superconducting feeder cable” in order to address the problems of electric erosion and the need to minimize electric resistance in superconducting transmission systems.

Additional arguments
On page 16, Applicant argues that Tamada is not a proper secondary reference because Tamada refers to a “superconducting feeder cable” used for an electric railway, and is not directed to power transmission systems of the type that are described by Graber.  Applicant argues that a person of ordinary skill would not employ Tamada’s railway feeder cables in Graber’s system because Graber is not an electric railway system.
The Examiner respectfully disagrees with Applicant’s arguments and conclusion.
Tamada teaches the concept that a superconducting cable may be used as a superconductive feeder cable.  Each of Graber and Tamada are analogous to the claimed invention because they each describe superconducting transmission in a cryostat which includes a cryogen.  Furthermore, each addresses the problems of electric erosion and the need to minimize electric resistance in superconducting transmission systems.  

As such, Applicant’s argument is not persuasive.

On pages 16-17, Applicant argues that Tamada does not disclose a superconducting feeder cable having a first end coupled to a superconducting power cable in a first temperature environment, and a second end electrically coupled to a normal conducting current lead in the second temperature environment.  Therefore, Applicant concludes that Tamada can not be the superconducting feeder cable of claim 1.
The Examiner respectfully disagrees with Applicant’s arguments and conclusion.
It is noted that Tamada is not relied on for teaching this limitation because this limitation is disclosed by Graber.  
Tamada is relied on for teaching the concept that a superconducting cable may be used as a superconductive feeder cable.  
Therefore, Applicant’s argument is not persuasive.

On pages 17-18, Applicant argues that Tamada’s power leads 13 and 15 could not be the superconducting feeder cable of claim 1.  
It is noted that the 103 rejection does not rely on Tamada’s power leads 13 and 15 for teaching a superconducting feeder cable.  Rather, the 103 rejection relies on Tamada for teaching the concept that a superconducting cable may be used as a superconductive feeder cable.
Therefore, Applicant’s argument is not persuasive.


Therefore, Applicant argues that Stemmle is not a proper secondary reference.
The Examiner respectfully disagrees with Applicant’s arguments and conclusion because Stemmle is not relied on for disclosing this limitation as it is disclosed by Graber.

On pages 20-24, regarding claim 9, Applicant alleges that Graber does not disclose a tubular structure having an open end, therefore Graber does not disclose the superconducting feeder cable extends through the open end.
The Examiner respectfully disagrees with Applicant’s arguments and conclusion.
As illustrated below, Graber, Fig. 1, discloses a tubular structure having an open end and the superconducting feeder cable extends through the open end. 

    PNG
    media_image3.png
    784
    690
    media_image3.png
    Greyscale


Graber, Fig. 1, clearly illustrates a tubular structure having an open end, in order for the superconducting feeder cable (i.e., the bushing 1.5) to extend through the open end.  As such, Applicant’s argument that Graber does not read on claim 9 is not persuasive.
Furthermore, Graber, Fig. 2 and [0044], discloses: “Helium gas is pumped through exits through two tubes located on a second end opposite the first end.”  

On pages 22-23, Applicant alleges that Graber does not read on claim 10. 
The Examiner respectfully disagrees with Applicant’s arguments and conclusion.

Therefore, Applicant’s argument that Graber does not read on claim 10 is not persuasive.

On pages 24-25, Applicant alleges that Graber does not disclose “the open end for receiving a cooling fluid from the first temperature environment” and further alleges that Yamaguchi ‘623 is not a proper reference because Yamaguchi ‘623 allegedly fails to disclose a tubular structure extending through a thermal barrier between first and second temperature environments.
The Examiner respectfully disagrees with Applicant’s arguments and conclusion.
It is noted that the rejection of claim 8 under 103 does not rely on Yamaguchi ‘623 for disclosing “a tubular structure extending through a thermal barrier between first and second temperature environments” because this limitation is disclosed by Graber.
The rejection of claim 8 relies on Yamaguchi ‘623 for disclosing an open end for receiving a cooling fluid from a first temperature environment.
Therefore, Applicant’s argument that claim 8 is not properly rejected under 103 is not persuasive.
Upon further review, Graber discloses an open end for receiving a cooling fluid from a first temperature environment.  See Graber, Fig. 10, which discloses an open end for receiving cold He gas.  See also Graber, Fig. 2 and [0044], “Helium gas is pumped through exits through two tubes located on a second end opposite the first end.”  


The rejection of claims 16-17 under 103 over Graber, Tamada, Stemmle and Yamaguchi ‘623 is hereby withdrawn.  Therefore, this argument is moot.  
The alternate rejection of claims 16-17 under 103 over Graber, Tamada, Stemmle and Foults is maintained.

Regarding claim 31, on pages 26-27, Applicant argues that Graber does not disclose superconducting feeder cables.  Therefore, Applicant argues that the rejection of claim 31 is not proper.
The Examiner respectfully disagrees with Applicant’s arguments and conclusion for the reasons discussed above regarding the construction of the term “superconducting feeder cable” in claim 1.  Therefore, Applicant’s argument is not persuasive.

In a potential future proceeding, in the event that a judicial tribunal should decide that the phrase “superconducting feeder cable” is construed such that the feeder cable is required to include a superconducting material, claim 31 would not be allowable under 103 over the same combination of references with the same basic thrust of the rejection, thereby effectively rendering Applicant’s arguments moot.  
For example, if a tribunal decides that Graber does not disclose a “superconducting feeder cable”, then claim 31 could be rejected under 103 over the same combination of references with the same basic thrust of the rejection. Graber discloses a “feeder cable”, and a person of ordinary skill would reasonably and predictably replace or modify Graber’s feeder cable with Tamada’s “superconducting feeder cable” in order to address the problems of electric erosion and the need to minimize electric resistance in superconducting transmission systems.


Conclusion
Throughout the prosecution of this application, several interviews were conducted during which the Examiner explained to both the Inventor and Applicant’s representative that the claims are not allowable.  The Examiner has suggested claim amendments which would expedite the prosecution of this application by placing this application in condition for allowance.  The Examiner still believes that, as of the time of this writing, the claims could be amended in order to place the application in condition for allowance.
The evidence clearly shows that the present claims are not in condition for allowance.  If Applicant would like to expedite the prosecution of this application, the Examiner would welcome a discussion regarding potential allowable subject matter.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847